Citation Nr: 0101274	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  96-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of vision in 
the left eye.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.

3.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945 and from May 1946 to July 1954.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1996 decision by the RO which found that a claim of 
service connection for loss of vision in the left eye was not 
well grounded; denied a claim for SMC based on the need for 
regular aid and attendance; and denied a claim of entitlement 
to a certificate of eligibility for financial assistance in 
the purchase of an automobile or other conveyance, and 
adaptive equipment therefor.

This case was previously before the Board in February 1999.  
The Board found that the claim of service connection for loss 
of vision in the left eye was well grounded, and remanded all 
three claims to the RO for further development.  The case was 
returned to the Board in September 2000.


FINDINGS OF FACT

1.  The veteran does not have loss of vision in the left eye 
that can be attributed to disease or injury in service.

2.  As a result of service-connected disability, the veteran 
requires the regular aid and attendance of another person.

3.  The veteran is not service connected for disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes.  Nor is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  A disease or injury resulting in loss of vision in the 
veteran's left eye was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 4.9 (2000).

2.  The criteria for an award of SMC, based on the veteran's 
need for regular aid and attendance, have been met.  
38 U.S.C.A. § 1114 (West Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.350, 3.352, 4.3 (2000).

3.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, have not 
been met.  38 U.S.C.A. § 3902 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.808 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for loss of vision in his left eye.  He also contends 
that he is entitled to SMC, based on the need for regular aid 
and attendance, and that he is entitled to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance, and adaptive equipment 
therefor.  The Board will address these claims seriatim.

I.  Loss of Vision in the Left Eye

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  Refractive error 
of the eye is not a disease or injury within the meaning of 
the law, and disability attributable to refractive error 
cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9 
(2000).

In the present case, the record shows that the veteran was 
found to have a myopic astigmatism of the left eye at the 
time of his initial service entrance examination in May 1943.  
However, because myopic astigmatism is a refractive error, it 
cannot be service connected.  See Dorland's Illustrated 
Medical Dictionary 151, 1094 (28th ed. 1994) (defining myopia 
as an "error of refraction," astigmatism as an "unequal 
curvature of the refractive surfaces of the eye," and myopic 
astigmatism as astigmatism "which complicates myopia").  
The question to be addressed, therefore, in terms of the 
veteran's entitlement to service connection for loss of 
vision in the left eye, is whether he developed loss of 
vision in the left eye, over and above the loss attributable 
to myopic astigmatism, due to disease or injury incurred in 
or aggravated by active military service.

There is some evidence in the file which tends to support the 
claim of service connection.  Specifically, the record shows 
that the veteran was diagnosed with a cerebral neoplasm 
during service in 1954, manifested, in part, by a right-sided 
homonymous hemianopsia.  Later that same year, VA granted 
service connection for "neoplasm, cerebral, left, temporal, 
malignant, with homonymous hemianopsia, [right], involving 
one-half of the maculae."  The report of a service 
department examination, apparently conducted in May 1956, 
indicates, among other things, that the veteran's "[service-
connected right] hemianopsi[a] has extended to include the 
macula area in the left eye," and recent medical evidence 
clearly establishes the presence of a current left eye visual 
impairment.  In the Board's view, this evidence, taken 
together, tends to suggest that the veteran has a current 
left eye visual impairment that can be attributed, at least 
in part, to service-connected disability.

However, the record also contains evidence unfavorable to the 
veteran's claim.  When this case was previously before the 
Board in February 1999, the Board noted the evidence 
favorable to the claim, and remanded the matter for a medical 
opinion "as to whether it is at least as likely as not that 
some or all of the veteran's current left eye visual 
impairment, including any impairment due to glaucoma, can be 
attributed to service or an already service-connected 
disability."  The veteran thereafter underwent a VA 
ophthalmic examination in October 1999, pursuant to the 
Board's remand.  Following a review of the record, the 
examining physician opined as follows:

In response to the remand, it is my opinion 
that [the veteran] suffered a right 
homonymous hemianopsia due to a central nerve 
system lesion of uncertain etiology in 1954 
or thereabout.  It is possible that he had 
suffered some additional loss of vision in 
the left eye due to glaucoma, though there is 
no documentation of this in the C-file.  His 
sudden loss of vision in the left eye is most 
likely due to a vascular incident unrelated 
to his glaucoma, and unrelated to his 
neurosurgical experience at the time of his 
military service.  His left eye impairment 
cannot be attributed to service or an already 
service-connected disability.  The loss of 
vision in his right eye due to the homonymous 
hemianopsia appears to be service connected.  
Additional visual loss in the left eye 
occurred years later, and does not appear to 
be service connected.

Based on its review of the record, it is the Board's 
conclusion that the evidence in favor of the veteran's claim 
of service connection is outweighed by the evidence against 
the claim.  Simply put, the Board finds that the October 1999 
VA medical opinion, which was formed after a review of the 
entire record, and is supported by a discussion of the 
veteran's long history of visual difficulties, is entitled to 
more weight than the May 1956 service department examination 
report, which was based on a smaller universe of information 
than is currently available, and which is the sole report of 
record to in any way suggest that the right-sided hemianopsia 
at any time "extended" to include the left eye.  As the 
preponderance of the evidence is against the claim of service 
connection, the claim must be denied.

II.  SMC

Under the laws administered by VA, increased compensation is 
payable to veterans who, as a result of service-connected 
disability, are so helpless as to be in need of regular aid 
and attendance.  38 U.S.C.A. § 1114(l) (West Supp. 2000); 38 
C.F.R. § 3.350(b) (2000).

The following criteria are accorded consideration in 
determining such need:

	(1)  the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable;

	(2)  the frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid;

	(3)  the inability of the veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness;

	(4)  the inability of the veteran to attend 
to the wants of nature; or

	(5)  the presence of incapacity, either 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a) (2000).

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
decision may be made.  Rather, the particular personal 
functions which the veteran is unable to perform are to be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  Id.

In the present case, the Board finds that the evidence 
supports the veteran's claim for SMC based on the need for 
regular aid and attendance.  The record shows that he has 
been rated 100 percent disabled since 1954 due to a service-
connected malignant left temporal cerebral neoplasm, with a 
right-sided homonymous hemianopsia involving one-half of the 
maculae.  Following an examination of the veteran in October 
1999, and a review of the claims folder, a VA neurologist 
opined as follows:

[The veteran] does need assistance to protect 
him from hazards or danger in light of his 
right homonymous hemianopia.  The patient 
also has a history of seizures and has not 
been on any medications; although, he had an 
abnormal EEG.  This may require him to be 
constantly watched by a caretaker in case he 
has a seizure and passes out.  The patient's 
disability has been secondary to his 
"surgery for brain tumor" which is service 
connected.  The disability consists of him 
having right homonymous hemianopia and 
epilepsy.  The patient does need constant 
monitoring as dictated earlier to [protect] 
himself from hazards or dangers incident to 
his daily environment.

In addition, the veteran's spouse has more recently indicated 
that she has to assist the veteran in dressing, and that she 
also has to bath him, wash his hair, trim the nails on his 
fingers and toes, and help him with his medications.  Under 
the circumstances here presented, the Board is persuaded that 
the veteran has an actual need for the regular aid and 
attendance of another person, due to service-connected 
disability.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 4.3 (2000).  
SMC based on the need for regular aid and attendance is 
therefore granted.

III.  Certificate of Eligibility for Financial Assistance in 
the Purchase of an Automobile or other Conveyance, and 
Adaptive Equipment Therefor

Under VA law, assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance, and 
necessary adaptive equipment therefor.  38 U.S.C.A. 
§ 3902(a), (b) (West Supp. 2000).  A veteran is considered an 
"eligible person" if he is entitled to compensation for any 
of the disabilities described below, if the disability is the 
result of an injury incurred or disease contracted in or 
aggravated by active military, naval, or air service:

	(i)  The loss or permanent loss of use of one 
or both feet;

	(ii)  The loss or permanent loss of use of 
one or both hands;

	(iii)  The permanent impairment of vision of 
both eyes of the following status: central 
visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is 
a field defect in which the peripheral field 
has contracted to such an extent that the 
widest diameter of visual field subtends an 
angular distance no greater than twenty 
degrees in the better eye[.]

38 U.S.C.A. § 3901(1) (West 1991); 38 C.F.R. § 3.808(b)(1) 
(2000) (same).  A veteran who does not qualify as an 
"eligible person" under the foregoing criteria may 
nevertheless be entitled to adaptive equipment if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or one or both hips, and adaptive equipment is deemed 
necessary for the veteran's licensure and safe operation of a 
vehicle.  38 U.S.C.A. § 3902(b)(2) (West Supp. 2000); 
38 C.F.R. § 3.808(b)(1)(iv) (2000).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a certificate of eligibility for financial assistance in 
the purchase of an automobile or other conveyance, and 
adaptive equipment therefor.  The is so because he is not 
presently service connected for disability manifested by loss 
or permanent loss of use of one or both feet, by loss or 
permanent loss of use of one or both hands, or by permanent 
impairment of vision of both eyes.  Nor is he service 
connected for disability manifested by ankylosis of one or 
both knees or one or both hips.  Absent evidence 
demonstrating that the veteran has a qualifying service-
connected disability, the claim for a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance, and adaptive equipment 
therefor, must be denied.

IV.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that VA has fulfilled the duty 
to assist in this case, as required by the new law.  In other 
words, given the thorough development already undertaken, 
especially in the way of medical evidence as described above, 
the Board finds that VA has made every reasonable effort to 
assist in obtaining evidence necessary to substantiate the 
claims on appeal.  Under the circumstances, the Board finds 
that adjudication of this appeal, without referral to the RO 
for consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Service connection for loss of vision in the veteran's left 
eye is denied.

SMC based on the need for regular aid and attendance is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance, and adaptive 
equipment therefor, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

